FILE COPY




                                     No. 07-15-00147-CV


In the Matter of V. T., a Juvenile           §     From the 98th District Court
                                                     of Travis County
                                             §
                                                   November 4, 2015
                                             §
                                                   Opinion by Justice Hancock
                                             §

                                     J U D G M E N T

       Pursuant to the opinion of the Court dated November 4, 2015, it is ordered,

adjudged and decreed that this appeal be dismissed for want of jurisdiction.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo